DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/368,450 filed March 28, 2019. Claims 1-25 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 fails to further limit the subject matter of the claim upon which it depends because claim 9 has the limitations of “the ferroelectric layer extends onto a top surface of the intermediate dielectric layer”, however claim 8 already has a limitation directed to the ferroelectric layer extending onto a top surface of the intermediate dielectric layer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroder (Pre-Grant Publication 2019/0074295).
Regarding claim 1, Schroder disclose a ferroelectric capacitor of a memory cell comprising:
a first metal layer (Fig. 2, 12);
a second metal layer (6) on the first metal layer, the second metal layer including a first non-reactive barrier metal  (Paragraph [0022 & 0023]); 
a ferroelectric layer on the second metal layer (8); 
a third metal layer (6) on the ferroelectric layer, the third metal layer including a second non-reactive barrier metal; and
a fourth metal layer on the third metal layer (10).

Regarding claim 6, Schroder further discloses:
The ferroelectric layer includes a ferroelectric oxide (Paragraph [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (Pre-Grant Publication 2019/0074295) in view of Shin (US Patent 7,910,967).
Regarding claim 2 & 3, Schroder discloses all of the limitations of claim 1 (addressed above). Schroder does not disclose a metal via in a first dielectric layer and wherein the first metal layer is in a space in a second dielectric layer. However Shin disclose a ferroelectric capacitor comprising:
A metal via (Fig. 4, 48/50) in a first dielectric layer (46) and a lower electrode/first metal layer (56) is in a space in a second dielectric layer (52).

It would have been obvious to those having ordinary skill in the art at the time of invention to form a metal via in a first dielectric layer because the via will allow the capacitor to be coupled to a switching element such as a transistor while the dielectric provides structural support for the via and insulation from other components/interconnections. Further it would have obvious to form the first metal in a space in a second dielectric because it will allow the capacitor to a trenched-type capacitor instead of planar-type capacitor wherein the second dielectric provides structural support for the first metal and insulation from other components/interconnections.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (Pre-Grant Publication 2019/0074295) in view of Kanaya (US Patent 6,603,161).
Regarding claim 4, Schroder discloses all of the limitations of claim 1 (addressed above). Schroder does not disclose a metal fill in a space that is defined by the fourth metal layer. However Kanaya discloses a ferroelectric capacitor comprising:
A capacitor (Fig. 16g) including a electrode (59), a ferroelectric layer (33) and another electrode (34) that defined a space which is filled with a metal fill (44). 

It would have been obvious to those having ordinary skill in the art at the time of the invention to form a metal fill in a space defined by the electrode layer because it will establish an electrical path to top electrode to transmit signals (e.g. read/write signals) to and from the capacitor structure. 

Claims 5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (Pre-Grant Publication 2019/0074295) in view of Shin (US Patent 7,910,967) as applied to claim 3 above, and further in view of Kanaya (US Patent 6,603,161).
Regarding claim 5 & 7, Schroder and Shin discloses all of the limitations of claim 3 (addressed above). Neither reference explicitly disclose a third dielectric layer above a top surface of the ferroelectric layer and a connector metal in a space in the third dielectric layer. However Kanaya discloses a ferroelectric capacitor comprising:
A third dielectric layer (Fig. 16g, 38) above a top surface of a ferroelectric layer (33) and a connector metal (44) in a space defined in the third dielectric layer.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the third dielectric layer above the ferroelectric layer because the third dielectric layer will provide provides structural support for an metal interconnect and insulation from other components/interconnections. Further it would have been obvious to those having ordinary skill in the art at the time of invention to form the connector in a space of the third dielectric layer because it will establish an electrical path to top electrode to transmit signals (e.g. read/write signals) to and from the capacitor structure. 

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Patent 7,910,967) in view of Schroder (Pre-Grant Publication 2019/0074295) and Kanaya (US Patent 6,603,161).
Regarding claim 8, 12, & 13, Shin discloses a ferroelectric capacitor comprising:
an intermediate dielectric layer (Fig. 4, 52); 
a first metal layer (56) in a space in the intermediate dielectric layer; 
a ferroelectric layer (58) on the second metal layer and extending onto a top surface of the intermediate dielectric layer; 
a fourth metal layer (60) on the third metal layer. 
A bottom dielectric layer (46) below the intermediate dielectric layer 

Shin does not disclose a second metal layer on the first metal layer including a first non-reactive barrier metal, a third metal layer on the ferroelectric layer, including a second non-reactive barrier metal, and a top dielectric above an upper surface of the ferroelectric layer. However Schroder discloses a ferroelectric capacitor of a memory cell comprising:
A ferroelectric layer (Fig. 2, 8) including a ferroelectric oxide (Paragraph [0034]) and a metal interface layer (6) forms on both side of the ferroelectric layer and includes a non-reactive barrier material (Paragraph [0012]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the metal interface layers including a non-reactive barrier metal because it will serve to reduce trap sites related to oxygen vacancies (Paragraph [0009], [0012], [0023]).

Kanaya discloses a ferroelectric capacitor comprising:
A top dielectric layer (Fig. 16g, 38) above a top surface of a ferroelectric layer (33) and a connector metal (44) in a space defined in the top dielectric layer.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the third dielectric layer above the ferroelectric layer because the third dielectric layer will provide provides structural support for an metal interconnect and insulation from other components/interconnections. Further it would have been obvious to those having ordinary skill in the art at the time of invention to form the connector in a space of the third dielectric layer because it will establish an electrical path to top electrode to transmit signals (e.g. read/write signals) to and from the capacitor structure. 

Regarding claim 9, Shin further discloses:
the ferroelectric layer (58) extends onto a top surface of the intermediate dielectric layer (Fig. 4).

Regarding claim 10, Shin further discloses:
a metal via (48/50) underneath the first metal layer.

Regarding claim 11, Shin, Schroder and Kanaya disclose all of the limitations of claim 8. Shin does not disclose a metal fill in a space that is defined by the fourth metal layer. However Kanaya discloses a ferroelectric capacitor comprising:
A capacitor (Fig. 16g) including a electrode (59), a ferroelectric layer (33) and another electrode (34) that defined a space which is filled with a metal fill (44). 

It would have been obvious to those having ordinary skill in the art at the time of the invention to form a metal fill in a space defined by the electrode layer because it will establish an electrical path to top electrode to transmit signals (e.g. read/write signals) to and from the capacitor structure. 

Claims 14 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Schroder (Pre-Grant Publication 2019/0074295) in view of Ryan (US Patent 10/282,108).
Regarding claim 14, Schroder disclose a ferroelectric capacitor of a memory cell comprising:
One or more data storage components, the data storage component including at least one capacitor; the capacitor including;
a first metal layer (Fig. 2, 12);
a second metal layer (6) on the first metal layer, the second metal layer including a first non-reactive barrier metal (Paragraph [0022 & 0023]); 
a ferroelectric layer on the second metal layer (8); 
a third metal layer (6) on the ferroelectric layer, the third metal layer including a second non-reactive barrier metal; and
a fourth metal layer on the third metal layer (10).

Schroder does not disclose the one or more processing components. However Ryan discloses a memory device comprising:
A data storage component such as memory cells (Fig. 10, 105) including ferroelectric capacitors wherein a processor (1010) is coupled to the memory cells as part of a system (1000).

It would have been obvious to those having ordinary skill in the art at the time of invention to form a processing component with the data storage component such as a memory array because the processor may be configured to operate the memory array (Col 20, Lines 3-20).

Regarding claim 19, Schroder further discloses:
The ferroelectric layer includes a ferroelectric oxide (Paragraph [0034]).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (Pre-Grant Publication 2019/0074295) in view of Ryan (US Patent 10/282,108) as applied to claim 14 above, and further in view of Shin (US Patent 7,910,967).
Regarding claim 15 & 16, Schroder and Ryan discloses all of the limitations of claim 14 (addressed above). Schroder does not disclose a metal via in a first dielectric layer and wherein the first metal layer is in a space in a second dielectric layer. However Shin disclose a ferroelectric capacitor comprising:
A metal via (Fig. 4, 48/50) in a first dielectric layer (46) and a lower electrode/first metal layer (56) is in a space in a second dielectric layer (52).

It would have been obvious to those having ordinary skill in the art at the time of invention to form a metal via in a first dielectric layer because the via will allow the capacitor to be coupled to a switching element such as a transistor while the dielectric provides structural support for the via and insulation from other components/interconnections. Further it would have obvious to form the first metal in a space in a second dielectric because it will allow the capacitor to a trenched-type capacitor instead of planar-type capacitor wherein the second dielectric provides structural support for the first metal and insulation from other components/interconnections.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (Pre-Grant Publication 2019/0074295) in view of Ryan (US Patent 10/282,108) as applied to claim 14 above, and further in view of Kanaya (US Patent 6,603,161).
Regarding claim 17, Schroder and Ryan discloses all of the limitations of claim 14 (addressed above). Schroder does not disclose a metal fill in a space that is defined by the fourth metal layer. However Kanaya discloses a ferroelectric capacitor comprising:
A capacitor (Fig. 16g) including a electrode (59), a ferroelectric layer (33) and another electrode (34) that defined a space which is filled with a metal fill (44). 

It would have been obvious to those having ordinary skill in the art at the time of the invention to form a metal fill in a space defined by the electrode layer because it will establish an electrical path to top electrode to transmit signals (e.g. read/write signals) to and from the capacitor structure. 

Claims 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (Pre-Grant Publication 2019/0074295) in view of Ryan (US Patent 10/282,108) and Shin (US Patent 7,910,967) as applied to claim 16 above, and further in view of Kanaya (US Patent 6,603,161).
Regarding claim 18 & 20, Schroder, Ryan and Shin discloses all of the limitations of claim 16 (addressed above). Neither reference explicitly disclose a third dielectric layer above a top surface of the ferroelectric layer and a connector metal in a space in the third dielectric layer. However Kanaya discloses a ferroelectric capacitor comprising:
A third dielectric layer (Fig. 16g, 38) above a top surface of a ferroelectric layer (33) and a connector metal (44) in a space defined in the third dielectric layer.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the third dielectric layer above the ferroelectric layer because the third dielectric layer will provide provides structural support for an metal interconnect and insulation from other components/interconnections. Further it would have been obvious to those having ordinary skill in the art at the time of invention to form the connector in a space of the third dielectric layer because it will establish an electrical path to top electrode to transmit signals (e.g. read/write signals) to and from the capacitor structure. 

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Patent 7,910,967) in view of Schroder (Pre-Grant Publication 2019/0074295).
Regarding claim 21, Shin discloses a ferroelectric capacitor comprising:
forming a first dielectric layer (Figs. 4, 46);
forming a metal via (48/50) in the first dielectric layer;
forming a second dielectric layer (52) ;
forming a first space (v1) in the second dielectric layer;
forming a first metal layer (56) in the first space;
forming a ferroelectric layer (58).;
forming a second metal layer (60).

Shin does not disclose a second metal layer on the first metal layer including a first non-reactive barrier metal. However Schroder discloses a ferroelectric capacitor of a memory cell comprising:
A ferroelectric layer (Fig. 2, 8) including a ferroelectric oxide (Paragraph [0034]) and a metal interface layer (6) forms on both side of the ferroelectric layer and includes a non-reactive barrier material (Paragraph [0012]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the metal interface layers including a non-reactive barrier metal because it will serve to reduce trap sites related to oxygen vacancies (Paragraph [0009], [0012], [0023]).

Regarding claim 22, Shin further discloses:
the forming the ferroelectric layer includes forming the ferroelectric layer to extend onto a surface of the second dielectric layer (Fig. 4).

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Patent 7,910,967) in view of Schroder (Pre-Grant Publication 2019/0074295) as applied to claim 21 above, and further in view of Kanaya (US Patent 6,603,161).
Regarding claims 23-25, Shin and Schroder disclose all of the limitations of claim 21 (addressed above). Shin does not disclose forming a metal fill in a space formed by the second metal layer, a third dielectric dielectric above the second dielectric layer, or forming a space in the third dielectric layer and forming a connector metal in the space in the third dielectric layer. However Kanaya discloses a ferroelectric capacitor comprising:
A metal fill (44) in a space of a second metal layer (34)
A third dielectric layer (Fig. 16g, 38) above a second dielectric layer (56) and a connector metal (44) in a space defined in the third dielectric layer.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the third dielectric layer above the second dielectric layer because the third dielectric layer will provide provides structural support for an metal interconnect and insulation from other components/interconnections. Further it would have been obvious to those having ordinary skill in the art at the time of invention to form the metal fill and connector in a space of the metal layer and third dielectric layer because it will establish an electrical path to top electrode to transmit signals (e.g. read/write signals) to and from the capacitor structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818